Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Claude Wendell Bellamy appeals the district court’s order denying his motion to review findings of historical facts. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Bellamy, No. 7:99-cr-00049-F-1 (E.D.N.C. Sept. 4, 2012). We dispense with oral argument because the facts and legal contentions are adequately *762presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.